IN THE
TENTH COURT OF APPEALS










 

No. 10-07-00217-CR
 
DARION RICHARDSON,
                                                                                    Appellant
 v.
 
The State of Texas,
                                                                                    Appellee
 
 

From the 13th District Court
Navarro County, Texas
Trial Court # 30944
 

MEMORANDUM Opinion

 
            A jury convicted Appellant Darion
Richardson of burglary, and the trial court sentenced him to one year in a
state jail.  Notice of appeal was timely, and the trial judge certified his
right to appeal.
When Richardson’s brief was not timely filed, we
abated this appeal for a hearing in the trial court for a determination of why no
brief had been filed.  On that occasion, the trial court found that Richardson wanted to continue the appeal and admonished counsel to file the brief at the
earliest possible date.  No brief was forthcoming, and we abated the appeal for
a second time.  After a hearing at which Richardson failed to appear, the trial
judge found that Richardson was not communicating with his counsel and that
counsel had abandoned the appeal because of non-cooperation.
            Richardson has not filed his brief.  He
has chosen not to take advantage of the opportunities afforded him.  See Wilson v. State, 39 S.W.3d 390, 391 (Tex. App.—Waco 2001, no pet.) (per curiam).  We
and the trial court have made every effort to protect Richardson’s rights, and
further abatement of this cause would be futile.  See Carroll v. State,
75 S.W.3d 633, 634 (Tex. App.—Waco 2002, no pet.).  We have submitted the
appeal without briefs and have reviewed the record for fundamental error.  See
Tex. R. App. P. 38.8(b)(4); Lott
v. State, 874 S.W.2d 687, 687-88 (Tex. Crim. App. 1994­); Carroll,
75 S.W.3d at 634.
            Our review of the record discloses no unassigned
fundamental error.  See Lott, 874 S.W.2d at 688.  Accordingly, we affirm
the trial court’s judgment.
 
BILL VANCE
Justice
 
Before
Chief Justice Gray,
Justice Vance, and
Justice Reyna
Affirmed
Opinion
delivered and filed August 6, 2008
Do
not publish
[CR25]